Citation Nr: 0827302	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  06-38 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an earlier effective date for service 
connection for peripheral neuropathy of the right upper 
extremity, currently evaluated as 10 percent disabling from 
September 26, 2005.

2.  Entitlement to an earlier effective date for service 
connection for peripheral neuropathy of the left upper 
extremity, currently evaluated as 10 percent disabling from 
September 26, 2005.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from March 1953 to 
September 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, that denied the veteran's above stated 
claims.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that, initially, the veteran had requested a 
hearing before the Board, at their central office location in 
Washington,  D.C.  However, in a letter received at the Board 
in July 2008, he requested that he be scheduled for a 
videoconference hearing in Las Vegas, Nevada, instead of an 
in person hearing in Washington, D.C..  As such, the Board 
finds it must remand these claims in order that the veteran 
may be scheduled for a videoconference hearing.  See 38 
C.F.R. § 20.703 (2007). 

The Board regrets the additional delay in adjudicating the 
veteran's claim that this remand will create.  However, this 
remand is necessary to ensure that the veteran receives all 
consideration due him under the law.

Accordingly, the case is remanded to the RO for the following 
actions:

1.	Please transfer jurisdiction of the veteran's case to 
the Las Vegas, Nevada, satellite RO.

2.	That RO should notify the veteran then schedule the 
appellant for a videoconference hearing in Las Vegas, 
Nevada.

After the hearing, the claim should be returned to the Board 
for appellate review in accordance with the usual procedures.  
No action is required of the appellant until he receives 
further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
CLIFFORD R. OLSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




